Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 1 of 11 PageID: 1




CLARA R. SMIT, ESQ.
ATTORNEY AT LAW
100 HORIZON CENTER BOULEVARD
HAMILTON, NJ 08691
(732) 843-6600
ATTORNEY FOR THE PLAINTIFF

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

-------------------------------------------------------

MICHAEL LEVITT & EDWARD TURNER,

           Plaintiff
v.
                                                               CIVIL ACTION NO.:
ADULT DIAGNOSTIC AND TREATMENT
CENTER , THE STATE OF NEW JERSEY &
 DEPARTMENT OF CORRECTIONS and
MARCUS O’HICKS individually and
as ACTING COMMISSIONER OF
DEPARTMENT OF CORRECTIONS



           Defendants                                         COMPLAINT AND JURY DEMAND
-------------------------------------------------------


         The Plaintiffs, Michael Levitt and Edward Turner residing at Adult Diagnostic and

Treatment Center, 8 Production Way, City of Avenel, and State of New Jersey, by way of

Complaint says:



                                                          I

                                               JURISDICTION

         Jurisdiction of this court is invoked pursuant to N.J.S.A. 10:-5-1 et. seq, the Americans

with Disabilities Act, Title II, 28 USCS Section 12131 et seq, the Rehabilitation Act, 29 USCS

Section 794, Section 504, and the New Jersey Law Against Discrimination (NJLAD). This suit is

authorized and instituted pursuant to the exercise of the police power of the State for the protection
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 2 of 11 PageID: 2




of the public safety, health, and morals and to promote the general welfare and fulfillment of the

provision to the Constitution of the State of New Jersey and the United States of America

guaranteeing civil rights.



                                                II
                                           PARTIES

       l. Plaintiff Michael Levitt resides at Adult Diagnostic and Treatment Center, 8 Production

Way, City of Avenel, County of Middlesex, State of New Jersey. He is profoundly deaf and

communicates primarily through American Sign Language.

       2. Plaintiff Edward Turner resides at Adult Diagnostic and Treatment Center, 8 Production

Way, City of Avenel, County of Middlesex, State of New Jersey. He is profoundly deaf and

communicates primarily through American Sign Language.

       3. Defendant, Adult Diagnostic and Treatment Center, located at 8 Production Way, City

of Avenel, County of Middlesex, State of New Jersey.

       4. Defendant, State of New Jersey, to be served through the State of New Jersey,

Department of Law and Public Safety, 25 West Market Street, City of Trenton, County of Mercer,

State of New Jersey.

       5. Defendant, Department of Corrections, to be served through State of New Jersey,

Department of Law and Public Safety, 25 West Market Street, City of Trenton, County of Mercer,

State of New Jersey.

       6. Defendant, Marcus O’Hicks, Esq., acting commissioner of the Department of

Corrections, to be served through State of New Jersey, Department of Law and Public Safety, 25

West Market Street, City of Trenton, County of Mercer, State of New Jersey.

       7. All defendants acted under the color of State law during all relevant times.
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 3 of 11 PageID: 3




                                            Nature of Case

       On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C. Section

12131 et seq., establishing the most important civil rights for persons with disabilities in our

country's history. This action is brought by plaintiff against the defendants for the failure to provide

reasonable accommodations for plaintiff’s disability and for discrimination based on disability.

The plaintiff experienced humiliation and discrimination in violation of his civil rights through

Defendants' policies and practices of discrimination on the basis of disability.

        This action claims that defendants violated the New Jersey Law Against Discrimination,

N.J.S.A. 34:1-69.10, et. seq., hereafter NJLAD, the ADA, Section 1983, and Section 504 of the

Rehabilitation Act. In this action, plaintiffs seeks money damages, declaratory relief, attorney’s

fees and costs and punitive damages.



                                                  IV.
                                    FACTUAL ALLEGATIONS

       1. The Americans with Disabilities Act provides that State, County and Local Governments

cannot exclude individuals with disabilities from participation in or denying them the benefits of

services, programs or activities.

       2.    The New Jersey Law Against Discrimination specifically prohibits discrimination

based upon disability under 10:5-4.1. Further N.J.S.A. 34:1-69.10 requires all that all hearing

impaired individuals must be provided with a qualified interpreter for all civil and criminal

proceedings. In addition the appointing authority must appoint such individual. Specifically the

hearing impaired person, if incarcerated must not be held pending the arrival of an interpreter.

        3. Section 504 of the Rehabilitation Act of 1973, provides that "No otherwise qualified

individual with a disability" shall be "excluded, denied or discriminated against" by any facility

receiving “federal financial assistance”.
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 4 of 11 PageID: 4




        4. Defendants are state and local entities who must provide public accommodations within

the meaning provided in each of the above laws.

        5.    As relevant to the present action, discrimination includes a failure to provide

appropriate and reasonable auxiliary aids to plaintiff who has a hearing loss to ensure effective

communication. 28 C.F.R. Section 36.303(c).

        6. On June 1, 2018, plaintiff Michael Levitt was transferred to the Adult Diagnostic and

Treatment Center, where he will be incarcerated until July 20, 2022. Plaintiff Edward Turner, after

serving a twelve year sentence in the state of Georgia arrived at defendant facility on March 3,

2016. He will be released on July 3, 2023. Plaintiffs are both deaf individuals who primarily

communicate in American sign language and who require accommodations to have equal access

to the services provided by Defendants’ Correctional facility. As such they are qualified individuals

with a disability.

        7. Shortly after his arrival at Adult Diagnostic and Treatment Center, Mr. Levitt began

making requests for his disability either through the JPAY email pay system at the prison or

through written letters. . Beginning on June 14, 2018 until present, plaintiff Michael Levitt has

made multiple requests for accommodations for his disability. Plaintiff Edward Turner has also

made requests for the same accommodations.

        8. These requests included requests for interpreters, videophones and an effective alert

system. Although interpreters have been provided for some events at the jail, plaintiffs continue to

be denied videophone access and continue to have problems with access to some services due to

their disability. Communication with family and friends is critical for incarcerated people, but deaf

and hard of hearing prisoners cannot use a typical voice phone and require accommodations to

communicate with them. Although the treatment center, states it has a TTY system for prisoners

with hearing loss, this system is outdated and is no longer a viable means of communication for

deaf inmates. Deaf persons today including plaintiffs’ family and friends use videophones as it is
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 5 of 11 PageID: 5




the most effective and current technology for people who use sign language. As such it allows the

deaf person to communicate quickly and effectively through signing and allows the party receiving

the call to effectively participate in the call either directly through sign language or through a video

relay interpreter.

        9. Further, Plaintiffs as deaf and hard of hearing prisoners cannot hear the announcements

for critical events such as counts, meal times, medical and legal call outs, recreation time and

others. Defendants fail to provide alters such as flashing lights or vibrating watches or alarms to

effectively communicate with deaf and hard of hearing prisoners. As a result, plaintiffs have missed

these events and are subject to discipline for failing to obey verbal orders.

        10. On June 14, 2018, Mr. Levitt submitted a written request for an interpreter for church

services, closed captioning for Netflix movies, and a videophone to be able to contact friends and

families Although Marc Sim, the ADA liason , eventually responded that the closed captioning

was being addressed, no action was taken on the other issues.

        11. On July 10, 2018 plaintiff made a request for a vibrating alarm clock . Plaintiff was

constantly missing breakfast, appointments, work etc. due to the fact that he could not hear his

surroundings to know when to get up. This request was later denied, and plaintiff was told the

guards would alert him for any appointments. However, plaintiff continues to miss important

appointments during the day.

        12. On July 31, 2018 plaintiffs Michael Levitt and Edward Turner wrote letters collectively

and individually to the director of treatment services explaining that they are deaf and explaining

why they need accommodations. They explained how the TTY is obsolete and that they require a

videophone to make calls. They were informed shortly thereafter their letters would be forwarded

to the ADA liaison.

        13. On August 17, 2018, plaintiff Michael Levitt received a letter from Marc Sim, the ADA

liaison at defendant facility. The letter addressed plaintiff’s request for a videophone by denying
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 6 of 11 PageID: 6




it. The letter stated they are in compliance with the ADA by providing a TTY and that a videophone

will not be provided. However, as stated above a TTY is completely obsolete and unusable as deaf

people now use video phones instead.

       14. On August 26, 2018 plaintiff Michael Levitt made a request once again requesting

interpreters for church services. At this point, two months after his original request, there were still

no interpreters being provided for church services. Mr. Levitt does now have an interpreter for

services.

       15. On September 7, 2018, plaintiff Michael Levitt made a request once again to the ADA

liaison asking for the videophone and a vibrating watch. Plaintiff received a response two weeks

later denying all requests and outright refusing to provide a video phone, vibrating watch, or a

visual alert system. The letter also reiterates that the TTY is the only accommodation they are

willing to provide and that the guards will be used to alert him.

       16. On October 10, 2018 plaintiff Michael Levitt submitted a request for assistance form

complaining about the lack of accommodations including the videophone, vibrating alarm clock,

vibrating watch and visual alert system to the Office of Corrections, Ombudsman.

       17. On October 19, 2018, Mr. Levitt sent a message through the JPAY machine reiterating

what he requested in his July 31, 2018 letter and asking for the issue to be reconsidered. He does

not receive an answer to his requests in this message and again submits another request for

reconsideration on November 29.

       18. On November 29, 2018 plaintiff Michael Levitt submitted a follow up message of

appeal for accommodations through the JPAY system. One month later this appeal is responded to

through JPAY denying all requested accommodations once again.

       19. Although defendants have finally began providing an interpreter to speak with plaintiff

Levitt’s counsel through the phone, these calls are limited and must be scheduled and approved far

in advance unlike the calls other inmates can make freely. However plaintiffs are continually being
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 7 of 11 PageID: 7




denied their basic right to communicate with their family and friends, an integral part of their

recovery at Adult Diagnostic and Treatment Center, where both plaintiffs will continue to reside

for multiple years until their time is served. The only communication they presently have with

family and friends is through the email system, the “jpay” system, which is often inoperable and

thus unreliable, and does not provide the same access that nondisabled inmates, have to simply use

a telephone to speak with family, friends and counsel throughout the day. Further some of

plaintiffs’ family and friends either write very brief notes or refuse altogether to use a written email

system such as Levitt’s mother therefore he has no way of communicating with her. As the

communication taking place is not real time, it is very difficult to effectively communicate through

the JPAY system.

       19. On December 18, 2018 plaintiff Michael Levitt received a message from the ADA

liaison through JPAY that he will be provided with an interpreter for such things as health care

appointments, church services, and disciplinary meetings with advance notice of at least 5 days.

However, the requests for a videophone and vibrating watch/alarm clock/visual alert system were

not addressed.

       20. On March 5, 2019, plaintiff Michael Levitt once again requested the videophone and

the vibrating alarm clock and visual alert system. To date there has been no response to his requests

from the Central Office ADA Coordinator.

       21. Throughout all of these requests, plaintiffs were simply trying to obtain

accommodations to make their lives at defendant facility equal to those around them. Hearing

inmates have complete freedom to make telephone calls whenever they desire throughout the day

and because they can hear, do not miss meals or appointments when the guards alert them to same.

Plaintiffs have filed inmate grievances and exhausted all administrative remedies at this point as

defendants have determined that they will not provide videophones or an accessible alert system.

Plaintiffs have gone years without being able to speak to their family members, something that a
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 8 of 11 PageID: 8




hearing inmate can do daily. Further since plaintiffs have not been provided with a vibrating alarm

clock or watch, plaintiffs continue to miss appointments and meal times, along with other activities.

        21. Plaintiffs are often ignored, humiliated and treated like non-persons by defendants.

Defendants' actions resulted in plaintiffs being incarcerated without proper accommodation for

their disability.

        22. Defendants’ willful, knowing and intentional discrimination against plaintiffs is in

violation of federal and state laws and caused plaintiffs to suffer and continue to suffer mental and

physical pain and anguish. This harm will continue unless this enjoined by this Court.



                       VIOLATION OF STATE and FEDERAL STATUTES

        1. Plaintiffs repeat and reallege all of the allegations set forth in the section entitled "Factual

Allegations" as if set forth at length herein.

        2. Defendants' conduct is in violation of the New Jersey Law Against Discrimination,

N.J.S.A. 10: 5-1, et. seq, N.J. S.A. 34:1- 69.10 et seq. ,the Americans with Disabilities Act, 42

U.S.C. Section 12131 et seq., 42 U.S.C. Section 1983 and the Rehabilitation Act of 1973, 29 U.S.C.

Section 794, et seq.

        3. Plaintiffs, Michael Levitt and Edward Turners hearing loss substantially limits their

major life activities, including their ability to effectively communicate. Therefore, Plaintiffs are

individuals with a disability under Title II of the ADA. Plaintiffs meets the essential eligibility

requirements for Defendants’ programs, services, and activities at all times material hereto. Thus,

Plaintiffs are qualified individuals with a disability and is entitled to the protections of the ADA

under 29 USCS Section 794, et seq.

        4. Defendants violated Title II of the ADA, the NJLAD and the Rehabilitation Act in

numerous ways, including discriminatory actions which occurred when they:

        (a)     Failed to maintain policies and procedures to ensure compliance with Title II of the
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 9 of 11 PageID: 9




ADA, specifically policies that provide equal access and effective communication to individuals

with disabilities;

         (b)    Failed to ensure Plaintiffs, Michael and Edward Turner have effective

telecommunication access.

         (c)   Failed to provide auxiliary aids and services, and to modify policies and procedures

to prevent discrimination against Plaintiffs, Michael Levitt and Edward Turner and to ensure equal

participation and benefits in programs, services and activities 28 C.F.R.§ 35.160(b)(1);

         (d) Excluded Plaintiffs from services of the public entity and denied Plaintiffs the benefit

of these services due to their disability.

         (e) Denied Plaintiffs equal access and enjoyment of aids, services and benefits.28 C.F.R.

§ 35.160(b)(2);,

         (f) Utilized criteria or methods that have the effect of discriminating against persons with

disabilities. 28 C.F.R.§ 35.160(b)(3);

         4. Defendants have known about the violations noted herein but have failed to correct

them, thereby exhibiting deliberate indifference to the rights of individuals in NJDOC custody.

         5. Plaintiffs suffered severe emotional distress and damages in the past, and continue to

suffer emotional distress and damages due to Defendants’ intentional violations of Title II of the

ADA, the Rehabilitation Act and the NJLAD. These harms will continue unless enjoined by this

Court.

         WHEREFORE, Plaintiffs pray that the court grant judgment against the defendants,

jointly and severally for the following:

         [A] Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendants’ practices, policies and procedures have subjected Plaintiffs,

Michael Levitt and Edward Turner to discrimination in violation of Title II of the Americans with

Disabilities Act, the Rehabilitation Act and the New Jersey Law Against Discrimination.
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 10 of 11 PageID: 10




       [B] Permanently enjoin Defendants from any practice, policy and/or procedure which will

deny Plaintiffs Michael Levitt and Edward Turner equal access to, and benefit from Defendants’

services or which deny Plaintiffs, Michael Levitt and Edward Turner equal access Enter a

permanent injunction ordering Defendants:


              1.      To cease discrimination against Plaintiffs and other deaf or hard of hearing
                      inmates;

              2.      To promulgate and comply with policies and procedures to ensure that
                      Defendants and their staff do not discriminate against inmates who are deaf
                      and hard of hearing;

              3.      To promulgate and comply with procedures to ensure that Defendants will
                      provide videophones and an effective alert system so that they may enjoy
                      equal access and full participation in all of the services and benefits it
                      provides.

       [C] Award compensatory and punitive damages;

       [D] Cost of suit to include disbursements and attorneys’ fees;

       [E] Such other and further relief as the court deems fair and equitable.



                    NOTICE OF DESIGNATION OF TRIAL COUNSEL

       Clara R. Smit, Esq., is hereby designated as trial counsel in this matter.



                                        JURY DEMAND



       Plaintiff demands trial by jury of 6 persons.


                                              CLARA R. SMIT, ESQ.
                                              Attorney for Plaintiff


                                               /s/ Clara R. Smit
                                              CLARA R. SMIT, ESQ.
Case 2:19-cv-16502-SDW-SCM Document 1 Filed 08/08/19 Page 11 of 11 PageID: 11




                                       CERTIFICATION


       This is to certify that, to my knowledge, the matter in controversy is not the subject of any

other action pending in any other Court, or of a pending arbitration proceeding, and no other action

or arbitration proceeding is contemplated at this point.

       Pursuant to Rule 4:5-1, I, Clara R. Smit, certify that I am a member of the firm of Clara R.

Smit, attorney for the Plaintiff stated herein. To my information and belief, the matter in

controversy is not the subject of any other action pending in any other Court, or of a pending

arbitration proceeding and no other action or arbitration proceeding is being contemplated. At this

time, the Plaintiff knows of no other party who should be joined in this action.




                                                /s/ Clara R. Smit
                                              Clara R. Smit, Esq.
                                              Attorney for Plaintiff

Dated: August 8, 2019
